
	
		II
		112th CONGRESS
		1st Session
		S. 631
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Ms. Murkowski (for
			 herself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend certain Federal benefits and income tax
		  provisions to energy generated by hydropower resources.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Hydropower Renewable Energy
			 Development Act of 2011.
		2.Hydroelectric
			 energy treated as renewable energyNotwithstanding any other provision of law
			 or regulation, for purposes of any Federal program or standard, the term
			 renewable energy shall include hydroelectric energy generated in
			 the United States by a hydroelectric facility, including electric power
			 produced by efficiency improvements and capacity additions, generation added to
			 nonpower dams, conduits, marine and hydrokinetic resources, lake taps, pumped
			 storage facilities, and conventional hydropower.
		3.Production tax
			 credit for hydropower resources
			(a)In
			 generalSubparagraph (A) of section 45(c)(8) of the Internal
			 Revenue Code of 1986 is amended—
				(1)by striking
			 and at the end of clause (i),
				(2)by striking the
			 period at the end of clause (ii) and inserting , and, and
				(3)by adding at the
			 end the following new clause:
					
						(iii)in the case of
				any hydropower facility described in subparagraph (D), the hydropower
				production from the facility for the taxable
				year.
						.
				(b)ProductionParagraph
			 (8) of section 45(c) of the Internal Revenue Code of 1986 is amended by adding
			 at the end the following new subparagraph:
				
					(D)Other
				hydropower production facilitiesFor purposes of subparagraph
				(A), a facility is described in this subparagraph if such facility—
						(i)is a
				hydroelectric dam or nonhydroelectric dam—
							(I)which is placed
				in service after the date of the enactment of the
				Hydropower Renewable Energy Development Act
				of 2011, and
							(II)which would be
				described in subparagraph (A)(i) or (C) but for the placed in service
				date,
							(ii)is a
				hydroelectric facility not described in clause (i) which has a nameplate
				capacity rating of less than 50 megawatts, or
						(iii)is not
				described in clause (i) or (ii) and generates energy through the use of a lake
				tap or pumped
				storage.
						.
			(c)Qualified
			 facilitiesParagraph (9) of section 45(d) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
				
					(9)Qualified
				hydropower facility
						(A)Incremental
				hydropower productionIn the case of a facility described in
				subsection (c)(8), without regard to subparagraph (C) or (D) thereof, which
				produces incremental hydropower production, the term qualified
				facility means such facility but only to the extent of such incremental
				hydropower production attributable to efficiency improvements or additions to
				capacity described in subsection (c)(8)(B) placed in service after August 8,
				2005, and before January 1, 2014.
						(B)Production from
				certain nonhydroelectric damsIn the case of a facility described
				in subsection (c)(8)(C) which produces qualified hydropower production, the
				term qualified facility means any such facility placed in service
				after August 8, 2005, and before January 1, 2014.
						(C)Production from
				other hydropower facilitiesIn the case of qualified hydropower
				production at a facility after the date of the enactment of the
				Hydropower Renewable Energy Development Act
				of 2011, the term qualified facility includes any
				such facility which is described in subsection (c)(8)(D).
						(D)Credit
				periodIn the case of a qualified facility described in
				subparagraph (A), the 10-year period referred to in subsection (a) shall be
				treated as beginning on the date the efficiency improvements or additions to
				capacity are placed in
				service.
						.
			(d)Increase in
			 credit rateSubparagraph (A) of section 45(b)(4) of the Internal
			 Revenue Code of 1986 is amended by striking (7), (9), or (11)
			 and inserting or (7).
			(e)Effective
			 dateThe amendments made by this section shall apply to
			 electricity produced after the date of the enactment of this Act.
			4.5-year accelerated
			 depreciation period for equipment which produces electricity from marine
			 renewables and hydropower
			(a)In
			 generalSubclause (III) of
			 section 168(e)(3)(B)(vi) of the Internal Revenue Code of 1986 is amended to
			 read as follows:
				
					(III)is described in section 45(d)(11) (without
				regard to any placed in service date) and converts marine and hydrokinetic
				renewable energy (as defined in section 45(c)(10)) into useable
				energy,
					.
			(b)Conventional
			 hydropowerClause (vi) of section 168(e)(3)(B) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 subclause:
				
					(IV)is described in
				section 45(d)(9) (without regard to any placed in service date) and has
				qualified hydropower production (as defined in section 45(c)(8)),
				and
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
